Case 2:20-cv-12600-SJM-APP ECF No. 7-1, PageID.61 Filed 12/31/20 Page 1 of 1




                          INDEX OF EXHIBITS


Exhibit 1:       Waiver-of-Service Request Forms (Forms AO 398 and AO
                 399) sent to Defendant’s General Counsel and “Executive Vice-
                 President, Stakeholder Relations” by Federal Express on
                 October 6, 2020.
Exhibit 2:       Federal Express Confirmation forms showing the Waiver-of-
                 Service Forms at Exhibit 1 successfully delivered to Defendant
                 on October 7, 2020.
Exhibit 3:       Declaration of Matthew Prebeg in Support.
Exhibit 4:       Declaration of Brent Caldwell in Support.
Exhibit 5:       Proposed Order
